Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Bradley on 10 December 2021.

The application has been amended as follows: 












In the claims:
	In claim 1, lines 1-2, amend “A cartridge for storing, discharging, and applying an astringent retraction paste” to read --A system comprising: an astringent retraction paste; and a cartridge for storing, discharging, and applying the astringent retraction paste--.
	In claim 1, line 11, amend “outlet end of the cannula has” to read –outlet end of the cannula and has--.
	In claim 1, line 17, amend “and a temperature” to read –at a temperature--.
	In claim 1, line 18, amend “retraction paste is dispensed” to read –retraction paste is configured to be dispensed--.
	In claim 1, line 19, amend “in response to the cannula moves” to read –in response to the cannula is configured to move--.
	In claims 4, 7, 9-10, 12-19, line 1, amend “The cartridge as claimed in claim” to read –The system of claim--.
	In claim 21, line 1, amend “The cartridge of claim” to read –The system of claim--.
	In claims 17-19 and 21, line 1, amend “wherein the” to read –characterized in that--.
	In claim 17, line 2, amend “paste is dispensed” to read –paste is configured to be dispensed--.
	In claim 17, line 3, amend “the cannula moves” to read –the cannula is configured to move--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the claimed features an outlet opening (5) and an actuator opening (6) on a side of the hollow chamber opposite the outlet opening (5), wherein the cannula (3) is fluidly connected to the outlet opening (5), wherein the cannula (3) is formed integrally with the container (2), the cannula (3) and the container (2) are made of a thermoplastic with a bending modulus within a range of 2.2 to 2.9 GPa at 23°C in accordance with DIN EN ISO 178:2013; wherein the cannula (3) has an outlet opening (10) at an outlet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/17/2021